Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00066-CV

                          IN THE INTEREST OF K.R.S., ET AL.

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-01563
                        Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED August 1, 2018.


                                               _____________________________
                                               Irene Rios, Justice